TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-15-00035-CR


                              Andrew Albert Wolfford, Appellant

                                                  v.

                                   The State of Texas, Appellee


     FROM THE DISTRICT COURT OF COMAL COUNTY, 207TH JUDICIAL DISTRICT
          NO. CR2013-401, HONORABLE DIB WALDRIP, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Andrew Albert Wolfford seeks to appeal a judgment of conviction for

possession with intent to deliver a controlled substance. The trial court has certified that this is a

plea-bargain case and that Wolfford has no right of appeal. See Tex. R. App. P. 25.2(a)(2), (d).

Further, the district court imposed sentence on November 3, 2014, and because no motion for new

trial was filed, the deadline for Wolfford to file his notice of appeal with the trial court was

December 3, 2014. See id. R. 26.2. However, Wolfford did not file his notice of appeal with the

trial court until January 14, 2015. Because Wolfford’s notice of appeal was not timely filed, we lack

jurisdiction to dispose of his attempted appeal in any manner other than dismissing it for want of

jurisdiction. See Castillo v. State, 369 S.W.3d 196, 198 (Tex. Crim. App. 2012).
                                           __________________________________________

                                           Scott K. Field, Justice

Before Chief Justice Rose, Justices Goodwin and Field

Dismissed for Want of Jurisdiction

Filed: February 13, 2015

Do Not Publish




                                              2